Title: To George Washington from Richard Champney, 28 October 1796
From: Champney, Richard,Prince, John
To: Washington, George


                        
                            Portsmouth October 28th 1796
                        
                        The Petition of the Merchants of the Town of Portsmouth in the State of New
                            Hampshire, humbly sheweth,
                        That your Petitioners have for a number of years past been very considerably
                            concerned and interested in the Trade to the Colony of Essequebo and Demarara on the Coast
                            of Guiana in the West Indies formerly under the Government of the States of Holland, and at
                            present, by a Surrender by Capitulation to the British Forces on the twenty third of April
                            last, under the Government of his Britanic Majesty; with a provision and reserve however
                            that the administration of Justice, and all Laws established there before the surrender of
                            said Colony should remain as before.
                        That your Petitioners are very desirous of continuing their commercial business
                            to and with said Colony. And in order to its being beneficial to them as heretofore, they
                            conceive it necessary that the Commanders of Vessels of this Port should on their Arrival
                            there, have information, of such Laws or bye-laws that may from time be passed, &
                            become of force there. Otherwise they may find themselves involved in embarassments arising
                            meerly from the want of proper knowledge—And from the want of information, and of a
                            knowledge of the Dutch Langage, with the most upright intentions may unwillingly trangress,
                            and suffer.
                        
                        That it is also a melancholy & distressing circumstance, that the
                            American Sailors, on board the Vessels, attacked with the prevalent putrid Fevers, suffer
                            extremely & many perish from the want of proper attendance, not knowing where to
                            make application for assistance and relief.
                        That your Petitioners concur in the Statement and observations made and signed,
                            by twelve American Commanders from various & distant Places of the Union,
                            transmitted from said Colony, and published here in the New Hampshire Gazette on the twenty
                            seventh of August last, from the Original, dated April thirteenth, 1796, now in the
                            possession of Edward Livermore Esqr., to which your Petitioners refer; And beg leave to express their opinion, that the reasons there, and herein before
                            given, shew the necessity, that a Consul from the United States of America should be
                            appointed for the Colony of Essequebo and Demarara, to reside there: and their desire of such Appointment.
                        They do not entertain a Doubt that all due encouragement will be given to
                            Navigation and Trade, the Basis of our national prosperity & happiness. And that the
                            American Commerce, however widely diffused, or wherever established, will be supported with
                            Dignity. These Sentiments incourage the present Application.
                        
                        And as your Petitioners have been, & are well acquainted with Nicholas
                            Rousselet, a Citizen and freeholder of this Town of Portsmouth, and who has for a number of
                            years, also resided in said Colony, and is as we believe, well acquainted with the Laws and
                            languages of the said Colony, and now about to leave Portsmouth on a Voyage to said Colony;
                            where he proposes to reside for some time—they beg leave to recommend him, as a person, who
                            would, they are persuaded, faithfully execute this Trust; and will answer the intention of
                            Government, and give satisfaction to the Trade, the Merchants and Citizens of the United
                            States, trading to, and conversant at the Colony aforesaid. And they as in Duty bound
                            &c. &c. &c.
                        
                            Richd ChampneyJacob SheaseReuben ShapleyJames SheaseElipt LaddTwenty-four more signatures follow
                            
                        
                    